OPINION
RENFRO, Justice.
L. E. Brown obtained a judgment against O. R. McElya.
Subsequently, McElya filed suit against Brown in the nature of a Bill of Review.
Ancillary thereto, McElya prayed for a temporary injunction to prevent the Sheriff of Dallas County and others from levying or otherwise attempting satisfaction of an execution under the original judgment.
The request for temporary injunction was by the District Court denied.
McElya appealed.
It has been made known to this Court that the amount of the judgment against McElya was by him voluntarily paid to the Sheriff prior to the Sheriff’s sale date, and the sale was called off.
The appellees have filed a motion in which they request dismissal of the appeal from the order denying the temporary injunction. The motion has not been contested by McElya.
It appearing the appeal is now moot, the appeal is dismissed at appellant’s cost.